 
Exhibit 10.4
 
ASSUMPTION AND RELEASE AGREEMENT
 
ASSIGNMENT AND RELEASE AGREEMENT (the "Agreement") made, executed and delivered
as of July 15, 2010, by and among BLACKWATER GEORGIA, L.L.C., a Georgia limited
liability company (the "Purchaser") and NUSTAR TERMINALS OPERATIONS PARTNERSHIP
L.P., a Delaware limited partnership (the "Seller").
 
WHEREAS, pursuant to that certain Asset Purchase Agreement dated as of April 1,
2010 (as amended, supplemented or otherwise modified from time to time, the
"Asset Purchase Agreement"), by and between the Seller and the Purchaser, the
Seller is concurrently herewith selling, assigning, conveying, transferring and
delivering to the Purchaser the Purchased Assets (as defined in the Asset
Purchase Agreement); and
 
WHEREAS, the Asset Purchase Agreement requires that the Seller assign all of its
right, title and interest in the Assumed Liabilities, and that the Purchaser
assume and agree to pay, perform or discharge or cause to be paid, performed or
discharged all of the Assumed Liabilities (as defined in the Asset Purchase
Agreement);
 
NOW THEREFORE, in consideration of these premises and for other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, the Seller and the Purchaser agree as follows:
 
1. Definitions.  Capitalized terms which are used in this Agreement but are not
defined in this Agreement shall have the meaning ascribed to such terms in the
Asset Purchase Agreement.
 
2. Assignment and Assumption.  The Seller hereby assigns, transfers and sets
over to the Purchaser, without recourse to and without representation or
warranty except as expressly provided in the Asset Purchase Agreement, all of
the Seller’s right, title and interest in and to, and the Purchaser hereby
assumes and agrees to pay, perform or discharge in accordance with their terms,
to the extent not heretofore paid, performed or discharged, all of the Assumed
Liabilities.
 
3. Construction.  This Agreement is delivered pursuant to and is subject to the
terms of the Asset Purchase Agreement.  Nothing contained in this Agreement
shall in any way supersede, modify, replace, amend, change, rescind, expand,
exceed, enlarge, or in any way affect the provisions, including the warranties,
covenants, agreements, conditions, or in general, any rights, remedies or
obligations of Seller or Purchaser set forth in the Asset Purchase
Agreement.  In the event of any conflict or ambiguity between the terms of the
Asset Purchase Agreement and the terms of this Agreement, the terms of the Asset
Purchase Agreement shall govern and prevail, and any such provision in this
Agreement shall be deemed to be amended to the extent necessary to eliminate any
such conflict, inconsistency, ambiguity or difference.
 
4. Other Obligations.  Other than as specifically set forth in this Agreement or
in the Asset Purchase Agreement, the Purchaser shall not assume or be obligated
to pay, perform or otherwise discharge any liability or obligation of the
Seller, direct or indirect, known or unknown, absolute or contingent, other than
the Assumed Liabilities and those obligations created pursuant any document or
instrument delivered to the Seller by the Purchaser at the Closing.
 
 
 

--------------------------------------------------------------------------------

 
 
5. Successors and Assigns.  This Agreement shall be enforceable against and
inure to the benefit of the Purchaser and Seller and their respective successors
and assigns.
 
6. Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of Texas, and shall be subject to the dispute
resolution provisions of the Asset Purchase Agreement.
 
7. Further Assurances.  The parties hereto agree to take all such further
actions and execute, acknowledge and deliver all such further documents that are
necessary or useful in carrying out the purposes of this Agreement.  Without
limiting the foregoing, Seller agrees to execute, acknowledge and deliver to
Purchaser all such other additional instruments, notices, and other documents
and to do all such other and further acts and things as may be necessary to more
fully and effectively assign, transfer and set over to the Purchaser the Assumed
Liabilities.
 
8. Counterparts; Facsimile Execution.  This Agreement may be executed in any
number of counterparts, and each counterpart hereof shall be deemed to be an
original instrument, but all such counterparts shall constitute but one
conveyance.  This Agreement may be executed by facsimile signature(s).
 
9. Amendment.  Any provision of this Agreement may be amended or waived if, but
only if, such amendment or waiver is in writing and is signed, in the case of an
amendment, by each party to this Agreement, or in the case of a waiver, by the
party against whom the waiver is to be effective.
 
[Signature page follows.]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Agreement has been duly executed and delivered by the duly
authorized officers of the Seller and of the Purchaser as of the date first
above written.
 

SELLER:                  
NUSTAR TERMINALS OPERATIONS PARTNERSHIP L.P., a Delaware limited partnership
                 
By: /s/ Michael H. Hoeltzel 
   
 
 
Michael H. Hoeltzel, Senior Vice President
   
 
 
 
   
 
            PURCHASER:                   BLACKWATER GEORGIA, L.L.C.            
      By:  Blackwater Midstream Corp., its Manager                  
By: /s/ Dale Chatagnier 
        Dale Chatagnier, Secretary        

 